In a coram nobis proceeding, defendant appeals: (1) from an order of the Supreme Court, Queens County, dated April 1, 1964, which denied without a hearing his application to vacate a judgment of the former County Court, Queens County, rendered November 20, 1936 on his plea of guilty, convicting him of attempted grand larceny in the second degree, and imposing sentence; and (2) from an order of said court, made April 8, 1964 upon reargument, which adhered to the original decision. Appeal from order of April 1, 1964 dismissed. That order was superseded by the later order of April 8, 1964, granting reargument. Order of April 8, 1964 affirmed (People v. Bratcher, 16 A D 2d 942). Beldock, P. J., Kleinfeld, Brennan, Rabin and Hopkins, JJ., concur.